DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-8 are pending. 
Claims 2-5 are withdrawn. 
Claims 1 and 6-7 are rejected. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gripper clamp” of claim 1 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean-Baptiste (EP 3 399 373).
Regarding claims 1, 6, and 7, Jean-Baptiste discloses (fig. 15, reproduced below) a gripper device (the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and so is not considered a limitation1) comprising: a gripper clamp (the “clamping” area between 43 and 42) configured to pick up an object (the structure is considered to be inherently capable of the functional limitation as claimed in accordance with MPEP 2114, insomuch as the structure 42/43 is inherently capable of picking up an object, at least by the arrangement shown in fig. 15, where 43 is driven to translate towards 42), the gripper clamp comprising a guidance device configured to guide a member (45) in translational movement to pick up the object (the structure is considered to be inherently capable of the functional limitation as claimed in accordance with MPEP 2114, insomuch as the engagement element 45 moves in a straight line along “d”), wherein the guidance device comprises: a first pair of flexible beams (left pair of elastic members 44) comprising a first flexible beam (top left 44) and a second flexible beam (bottom left 44); a second pair of flexible beams (right pair of elastic members 44) including a third flexible beam (top right 44) and a fourth flexible beam (bottom right 44), wherein the first pair of flexible beams (left 44) and the second pair of flexible beams (right 44) are symmetric about an axis (d), one of the pairs of flexible beams (left 44) being curved and not mutually parallel with the other (right 44) of the pairs of flexible beams (shown clearly in fig. 15); a central mechanical structure (rigid element 43) through which said axis (d) passes and to which said first pair and the second pair of flexible beams (44) are attached at first fixing points (fig. 15 shows respective connections of 44 to 43), said central mechanical structure (43) being able to be mechanically connected to said member (45) to be guided in translational movement (the structure is considered to be inherently capable of the functional limitation as claimed in accordance with MPEP 2114, insomuch as the rigid element 43 is shown mechanically connected to engagement element 45 and moves in a straight line along “d”), and said central mechanical structure (43) having a flat contact surface (shown clearly in fig. 15); two mechanical interfaces (fig. 15 shows the raised portions on the left and right side of 42, in the area where elastic members 44 are respectively connected to 42) to each of which one of the pairs of flexible beams (44) is attached at second fixing points (fig. 15 shows respective connections of 44 to raised “interfaces” of 42), said mechanical interfaces being rigidly connected to a fixed support (rigid support 42); the second fixing points (i.e., the left and right sets consisting of: the connections for each of 44 to 42) situated on either side of said axis of symmetry (d) forming a four-sided figure with opposite parallel sides including the respective pair of beams (fig. 15 shows the claimed structure), the guidance of said member (45) being achieved by means of a force exerted 43) parallel to said axis of symmetry (a component of force is along d), wherein the force applied to the central mechanical structure (43) along said axis (d) causes the central mechanical structure (43) to move along said axis (d) and the first, second, third and fourth flexible beams (44) to bend, the two mechanical interfaces (i.e., of 42) being fixed, thereby guiding the member (45) in translational movement along said axis (d); wherein the two pairs of flexible beams (44), the central mechanical structure (43), and the two mechanical interfaces (i.e., of 42) are a monolithic structure (fig. 15 shows a monolithic structure); wherein said central mechanical structure (43) is mobile (the structure shown in fig. 15 is considered to be mobile, insomuch as the entire structure is sized such that it is easily movable and also insomuch as rigid element 43 moves with respect to rigid support 42).

    PNG
    media_image1.png
    669
    1360
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
First, Applicant has argued (Remarks, page 5) that the embodiment of Figure 1 includes the embodiment of Figure 5. This is not persuasive, as there are clear structural differences between the embodiment shown in figure 1 and the embodiment shown in figure 5. Plainly, the Requirement for Restriction/Election of 9/30/2020, in para. 8, explicitly cited the structures of 51, 53, 54, and 55 shown in figure 5. 
Second, the thrust of Applicant’s arguments (Remarks, pages 5-6) are that the disclosure of Jean-Baptiste is in the field of watchmaking devices and that the positioning member of Jean-Baptiste that functions as a jumper or pawl cannot reasonably be considered “a gripper device comprising: a gripper clamp configured to pick up an object, the gripper clamp comprising a guidance device configured to guide a member in translational movement to pick up the object” as claimed. This is not persuasive. 
In accordance with MPEP 2131.05, arguments that an anticipatory reference is nonanalogous art or is not recognized as solving the problem solved by the claimed invention are not germane to a rejection under section 102, i.e. “[a] reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.”  As mapped in the body of the rejection above, the claimed limitations are disclosed by the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02(II): Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").